November 14, 1990



Patricia S. Bizzell, U.P.A.      Opinion No.   JM-1247
Executive Director
Texas State Board of Examiners   Re:   Jurisdiction of the
  of Psychologists               Texas State Board of Exam-
9101 Burnet Road, Suite 212      hers    of   Psychologists
Austin, Texas 78750              over individuals who have
                                 voluntarily requested and
                                 been granted certification
                                 and licensure but whose
                                 employment    makes   them
                                 exempt (RQ-2077)

Dear Ms. Bizzell:
     You ask about one of the exemptions from licensing and
certification requirements under article 4512c, V.T.C.S.,
the Psychologists' Certification and Licensing Act.
     Section 20 of the act provides:
           After December 31, 1970, no person shall
        represent himself as     a psychologist    or
        psychological associate within the meaning of
        this Act unless he is certified and regis-
        tered under the provisions of this Act.
Section 21 provides for the licensure of persons vho offer
psychological services for compensation.   Section 22 pro-
vides that "[nlothing in this Act shall be COnStNed     to
apply ton
           (a) the activities, services and use of
        official title on the part of a person
        employed as a psychologist by any:        (1)
        governmental agency,    (2)   public   school
        district, or    (3)   regionally   accredited
        institution of higher eduction provided such
        employee is performing those duties for which
        he is employed by such agency, district, or
        instituion and within the confines of such
        agency, district, or institution insofar as



                             P. 6645
Hs. Patricia S. Bisrell,   U.P.A.     - Page 2   (~~-1247)




        such activities and services are a part of
        the duties of his office or position as a
        psychologist with such agency, district, or
        institution: except that persons employed as
        psychologists who offer or provide psycholog-
        ical services to ft$e .pubfr     (other than
        lecture services)
        otherwise, over and above th: ~~?~$"th~:
        they receive for the performance of their
        regular duties, and/or persons employed as
        psychologists by organizations that      sell
        psychological services to the public (other
        than lecture services) for a fee, monetary or
        otherwise must be licensed under the provi-
        sions of this Act.
See alSQ V.T.C.S. art. 4512c, 5 22(b) (exception for stu-
dents, interns, and residents in psychology), (c) (exception
for services of other professionals, Christian Science
practitioners, and other religious practitioners), (d) (cer-
tain marriage and family counselors): see)           Attorney
General Opinion H-930 (1977) (whether person contracting to
provide psychological services to school district is   within
exemption). The Board of Examiners of Psychologists is
prohibited from enacting rules that govern the "activities,
services, or training" of a person who is exempt from the
act's provisions under section 22.
     Because section 22 states that "[n]othing in this Act"
shall apply to the persons described, you ask whether the
Board of Examiners of Psychologists has "legal jurisdiction
over" persons who fit the description set out in section
22(a) but who have nonetheless obtained certification or
licensure.
     If the phrase "(nlothing in this Act shall be construed
to apply" is taken absolutely literally, persons described
in the exemptions set out in section 22 would be ineligible
for certification or licensure under article 4512~. We do
not think, however, that the purpose of section 22 is to
make certain individuals ineligible for certification and
licensure. Rather, we think that the plain purpose of the
exemption set out in section 22(a) is to allow persons to
engage in certain types of employment without a certificate
or license issued under article 4512~. If such persons do,
however, seek licensure or certification, we think they
submit to all of the act's provisions. Consequently, we
think it is clear that a person who chooses to seek certifi-
cation or licensure, even if he would be exempt under
section 22 (a), would be subject to the board's rules



                                    p. 6646
Ms. Patricia 8. Bizaell, M.P.A. - Page 3       (JR-1247)




regarding that person's activities, services, or training to
the extent that they are qualifications for certification or
licensure. Once a person is certified or licensed, we think
it is within the authority of       the Board of Examiners of
Psychologists to cancel, revoke, suspend, or refuse to renew
that certification    or license for   any ,of the reasons the
board may take     such action in regard   to certificates and
licenses generally. m        V.T.C.S. art.   4512c, IS 23, 24A.
Similarly, we think any person who chooses to seek licensure
or certification is subject to the fees imposed by section
1bA of article 4512~.


             A person who is certified or licensed
        under article 4512~ is subject to the provi-
        sions of that act, even if that person holds
        employment that would exempt him or her from
        the licensing and certification requirements
        of the act.




                                   JIM        MATTOX
                                   Attorney    General of Texas
MARY KELLER
First Assistant Attorney General
mu MCCREARY
Executive Assistant Attorney General
JUDGEZOLLIE STEAKLEY
Special Assistant Attorney General
RENEA HICRS
Special Assistant Attorney General
RICK GILPIN
Chairman, Opinion Committee
Prepared by Sarah Woelk
Assistant Attorney General




                              p. 6647